Per Curiam.
The writ of certiorari in this case seeks to reverse the judgment of the First District Court of Newark in finding the defendant not guilty of violating the act “An act to regulate the practice of chiropody, to license chiropodists and to punish persons violating the provisions thereof.” Pamph. L. 1921, p. 839, ch. 288.
The record shows the case to be one entirely of fact. The judgment is affirmed, for the reasons stated in the case of State Board of Medical Examiners of New Jersey v. Sabol, No. 204, of the present October term of the court of 1926.
The judgment of the District Court of Newark is affirmed.